Case
 Case1:21-cr-00466-LAK
      1:21-cr-00466-LAK Document
                         Document10-1
                                  11 Filed
                                      Filed08/26/21
                                            08/25/21 Page
                                                      Page11ofof66
Case
 Case1:21-cr-00466-LAK
      1:21-cr-00466-LAK Document
                         Document10-1
                                  11 Filed
                                      Filed08/26/21
                                            08/25/21 Page
                                                      Page22ofof66
Case
 Case1:21-cr-00466-LAK
      1:21-cr-00466-LAK Document
                         Document10-1
                                  11 Filed
                                      Filed08/26/21
                                            08/25/21 Page
                                                      Page33ofof66
Case
 Case1:21-cr-00466-LAK
      1:21-cr-00466-LAK Document
                         Document10-1
                                  11 Filed
                                      Filed08/26/21
                                            08/25/21 Page
                                                      Page44ofof66
Case
 Case1:21-cr-00466-LAK
      1:21-cr-00466-LAK Document
                         Document10-1
                                  11 Filed
                                      Filed08/26/21
                                            08/25/21 Page
                                                      Page55ofof66
Case 1:21-cr-00466-LAK Document 11 Filed 08/26/21 Page 6 of 6
